DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In Remarks, pages 7-12 regarding arguments of Double Patenting rejection, the Examiner provided prima facie that claims 1-2, 4-5, 8 and 11 of U.S. Patent No. 10885338 encompasses the scope of claims 1-6, 8-9 of the instant application. Examiner uses a table (as proper analysis) with listing of claims for corresponding between the instant application and the US. patent no. 10885338 in view of Thomas Just (WO 2010112207 – teaches multiple markers cable) has a narrower scope than the instant application. For examples: claim 1 – claim 1; claim 4 – claim 4; …
Applicant's arguments filed 08/15/2022 with respect to amended independent claims in regarding to the (multiple) object markers spaced along the cable, have been fully considered but are moot in view of new ground of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8 and 11 of U.S. Patent No. 10885338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-5, 8 and 11 of U.S. Patent No. 10885338 in view of Thomas Just (WO 2010112207 – teaches multiple markers cable) has a narrower scope than the instant application. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to placed multiple (at least three) markings along a cable with checking both ends of a cable in Thomas Just using Sugita’s cable barcodes with Augmented Reality. The combination provides an Augmented Reality system that allows checking information from at least both ends of a cable among a plurality of cables with visual confirmation so that a cable can be identified quickly and easily, along its entire length.
Instant Application
Patent No. 10885338
Claims 1, 3.

Claim 2. 

Claim 4-6

Claim 8.

Claim 9. 

Claim 1. 

Claim 2. 

Claim 4, 11. 

Claim 5

Claim 8.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8, recites “the object marker” while claim 4 recites “another of the object markers”. It is unclear whether these two object markers are the same or the “the object marker” in claim 8 is part of “at least three more of the object markers”.
Claim 16, recites “a second of the object markers at a different location along the cable of interest; iteratively detect, by the computer, at least three of the object marker at different locations along the cable of interest; and identify, by the computer, the second end of the cable of interest based on a final one of the object markers.” While claim 12, recites “a second of the object markers positioned toward the second end of the cable of interest” and “cable of interest comprising at least four object markers”. It is unclear whether two instances of “a second of the object markers” are referring to the same object marker. It is unclear whether the “at least three of the object marker” is a subset of the “at least four object markers ” and including the first and second object markers.
All dependent claims are also rejected for being dependent upon rejected base claims.

Notes: For claims 12-20, the Specification in PGPUB par. [0067] discloses that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US 20130127906) in view of Thomas Just (WO 2010112207).
Regarding claim 1, Sugita teaches:
An apparatus, comprising: 
a cable having two ends; and an object at an end of marker the cable configured to enable augmented reality (AR) detection of a cable among a plurality of cables (Sugita at least in Figs. 2, 4 and pars. [0042, 0084], teaches augmented reality system with detecting a bar code marker at an end of a cable, the bar code is spaced along the cable and superimposing information based on the detected marker of the cable among plurality of cables.)
Sugita is silent to teach at least three object markers spaced along the cable and (another) object marker at the other end of the cable.
On the other hand, Thomas Just teaches at least three object markers spaced along the cable and (another) object marker at the other end of the cable (Thomas Just at least in Fig. 2, Abstract and par. [0019], teaches using machine-readable markings, the cable data can be automatically read and identified with a scanner with a plurality of cable markers (16), which are arranged on the cable sheath (8) at specified distances from each other as viewed in the longitudinal direction of the cable (4).)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to placed multiple (at least three) markings along a cable with checking both ends of a cable in Thomas Just using Sugita’s cable barcodes with Augmented Reality. The combination provides an Augmented Reality system that allows checking information from at least both ends of a cable among a plurality of cables with visual confirmation so that a cable can be identified quickly and easily, along its entire length.
Sugita in view of Thomas Just teaches: 
(AR) detection of the cable, wherein at least three of the object markers spaced along the cable are configured to enable AR detection of a respective end of the cable from among a plurality of cables. (Sugita at least in Figs. 2, 4 and pars. [0042, 0084] in view of Thomas Just at least in par. [0019], teaches augmented reality system with detecting barcode markers in Sugita at each end of the cable in Thomas Just with at least three barcode markers are spaced along the cable and superimposing information based on the detected markers of the cable among plurality of cables.)

Regarding claim 2, Sugita in view of Thomas Just teaches:
The apparatus of claim 1, wherein the plurality of object markers which are evenly spaced along the cable (Thomas Just at least in pars. [0007, 0027], teaches the at least three markers are arranged at predetermined distances from one another on or on the cable sheath, viewed in the longitudinal direction of the cable. Before the effective filing date of the invention, it is obvious to one ordinary skill in the art to set an evenly distance (as designer’s choice) between the barcodes along the cable. The result of combination would have been predictable.)

Regarding claim 3, Sugita in view of Thomas Just teaches:
The apparatus of claim 1, wherein the at least two object markers are configured to trigger output of characteristic information of the cable including a port location of each end of the cable of interest, wherein each of the plurality of object markers uniquely identifies the cable. (Sugita at least in pars. [0019, 0044, 0045], teaches each tag/barcode has identification information of the corresponding cable 202 indicated by a bar code 203 with connection (port) to terminal.)

Regarding claim 4, Sugita in view of Thomas Just teaches:
A computer-implemented method using augmented reality (AR) technology, comprising:

    PNG
    media_image1.png
    748
    1177
    media_image1.png
    Greyscale

outputting, to a display of an augmented reality device, an image of a plurality of cables, the plurality of cables including a cable of interest (Sugita at least in Figs. 2, 4 and pars. [0042, 0084], teaches augmented reality system with detecting a bar code marker at an end of a cable, the bar code is spaced along the cable and superimposing information based on the detected marker of the cable among plurality of cables.)
identifying one of the object markers positioned toward a first end of the cable of interest using an augmented reality device; (Sugita at least in Figs. 2, 4-5 and pars. [0042, 0084], teaches augmented reality system 1 with detecting a bar code marker at one end of a cable.)
Sugita is silent to teach the cable of interest comprising a plurality of object markers spaced therealong and (another/second) object marker toward the (other/second) end of the cable.
On the other hand, Thomas Just teaches: the cable of interest comprising a plurality of object markers spaced therealong and (another/second) object marker toward the (other/second) end of the cable (Thomas Just at least in Fig. 2, Abstract and par. [0019], teaches using machine-readable markings, the cable data can be automatically read and identified with a scanner with a plurality of cable markers (16), which are arranged on the cable sheath (8) at specified distances from each other as viewed in the longitudinal direction of the cable (4).)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to placed multiple markings along a cable with checking both ends of a cable in Thomas Just using Sugita’s cable barcodes with Augmented Reality. The combination provides an Augmented Reality system that allows checking information from at least both ends of a cable among a plurality of cables with visual confirmation so that a cable can be identified quickly and easily, along its entire length.
Sugita in view of Thomas Just teaches: 
identifying a second end of the cable of interest based on detecting another of the object markers positioned toward the second end of the cable of interest; (Sugita at least in Figs. 2, 4-5 and pars. [0042, 0084], teaches augmented reality system 1 with detecting a bar code marker at one end of a cable. Applying this process to detect another bar code marking positioned toward another/second end (Thomas Just [0019]) of the cable and the result of combination would have been predictable.)
outputting, to the display, an image of another plurality of cables that includes the cable of interest, the image having a visual augmentation of the identified second end of the cable of interest whereby the identified second end of the cable of interest is highlighted in the image 

Regarding claim 5, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 4, wherein the object markers are configured to trigger output of characteristic information of the cable of interest (Sugita at least in pars. [0019, 0044, 0045], teaches each tag has identification information of the corresponding cable 202 indicated by a bar code 203.)
Sugita is silent to teach at least three object markers are spaced along the cable of interest.
On the other hand, Thomas Just teaches at least three object markers are spaced along the cable of interest (Thomas Just at least in Fig. 2, Abstract and par. [0019], teaches using machine-readable markings, the cable data can be automatically read and identified with a scanner with a plurality of cable markers (16), which are arranged on the cable sheath (8) at specified distances from each other as viewed in the longitudinal direction of the cable (4).)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to placed multiple (at least three) markings along a cable with checking both ends of a cable in Thomas Just using Sugita’s cable barcodes with Augmented Reality. The combination provides an Augmented Reality system that allows checking information from at least both ends of a cable among a plurality of cables with visual confirmation so that a cable can be identified quickly and easily, along its entire length.

Regarding claim 6, Sugita in view of Thomas Just teaches:
The computer-implemented method of claim 5, comprising, in response to identifying the object marker positioned toward the first end of the cable of interest, outputting the characteristic information of the cable of interest. (Sugita at least in pars. [0019, 0044, 0045], teaches each tag has identification information of the corresponding cable 202 indicated by a bar code 203 at the first end of the cable.)

Regarding claim 7, Sugita in view of Thomas Just teaches:
The computer-implemented method of claim 5, wherein the characteristic information of the cable of interest includes a port location of the second end of the cable of interest, wherein the characteristic information includes a cable source device and a cable target device, wherein the cable source device is associated with the first end of the cable of interest, wherein the cable target device has the port where the second end of the cable of interest is located. (Sugita at least in pars. [0019, 0044, 0045], teaches each tag/barcode has identification/characteristic information of the corresponding cable 202 indicated by a bar code 203 with connection (port) to terminal. The identification/characteristic information of the corresponding cable with at least three markings (from Thomas Just and Sugita). The combination of identification/characteristic information where at the first end, the first barcode contains information of connection to first terminal (cable source device) and at the second end, the second barcode contains information of connection (second port) to second terminal (cable target device).)

Regarding claims 12 and 15, it recites similar limitations of claim 7, but in a different form. The rationale of claims 7 rejection is applied to reject claims 12 and 15 with additional limitations of a computer program product comprising computer readable storage medium having program instructions executable by a computer (Sugita in claim 8, a program stored in a computer readable non-temporary medium executable by a computer) and selecting, by the computer, a cable of interest with at least four object markers from among a plurality of cables (Sugita at least in Fig. 2 and  pars. [0019, 0022- 0025, 0070], teaches selecting a first cable of interest among cables and identifying a bar code marker toward a first end of the cable using augmented reality system displaying partial terminal on display screen 106. Thomas Just at least in Fig. 2, Abstract and par. [0019], teaches using machine-readable markings, the cable data can be automatically read and identified with a scanner with a plurality of cable markers (16), which are arranged on the cable sheath (8) at specified distances from each other as viewed in the longitudinal direction of the cable (4).)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to placed multiple (at least four) markers along a cable with checking both ends of a cable in Thomas Just using Sugita’s cable barcodes with Augmented Reality. The combination provides an Augmented Reality system that allows checking information from at least both ends of a cable among a plurality of cables with visual confirmation so that a cable can be identified quickly and easily, along its entire length.

Regarding claim 14, Sugita in view of Thomas Just teaches:
The computer program product of claim 12, comprising program instructions to cause the computer to, in response to identifying any of the object markers positioned along the cable of interest, output, by the computer, the information associated with the cable of interest, wherein the object markers are identical, wherein the same information is output in response to identifying any of the object markers. (Thomas Just at least in pars. [0008, 0027], teaches the piece of cable that has been laid can be identified at any point with all barcodes 18 of the cable 4 cut to length from this cable reel are identical because they all carry the same information in the same coding. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to placed multiple (at least four) markers along a cable with checking both ends of a cable in Thomas Just using Sugita’s Augmented Reality system. The combination provides an Augmented Reality system that allows checking information from at least both ends of a cable among a plurality of cables with visual confirmation so that a cable can be identified quickly and easily, along its entire length.)

Regarding claim 19, Sugita in view of Thomas Just teaches:
 The computer program product of claim 12, comprising program instructions to output, to a display of the computer, a visual augmentation of the cable of interest. (Sugita at least in Figs. 2, teaches augmented reality (AR) system 1 outputting to the display with detecting a bar code marker at one/first end of a cable. The displayed image on the AR system 1 having cables highlighted (visual augmentation) with a circle or a crossing on a marker of the cable.)

Regarding claim 20, Sugita in view of Shigeru teaches:
The computer program product of claim 12, wherein the computer includes an augmented reality device selected from the group consisting of: a mobile device and a head mounted display. (Sugita at least in par. [0019], teaches the information display apparatus 1 has a form of a handheld device. Before effective filing date of the invention, it is common in the art of augmented reality (AR) to use an AR device that is in a group of a mobile device and a head mounted display. The combination result would have been predictable.)

Claims 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Thomas Just as applied to claims 4, 12 above, and further in view of Chen (US 20120075343).
Regarding claim 10, Sugita in view of Thomas Just teaches:
The computer-implemented method of claim 4, wherein the visual augmentation of the cable of interest in the image of the another plurality of cables (Sugita at least in Figs. 2, teaches the displayed image on the AR system 1 having cables highlighted (visual augmentation) with a circle or a crossing on a marker of the cable.) 
Sugita in view of Thomas Just is silent to teach visual augmentation of the cable of interest includes changing a color of the cable  (The missing limitation is a visually augmentation that is changing color on related identified parts/cable/object of interest.)
On the other hand, Chen teaches visual augmentation of the cable of interest includes changing a color of the identified parts/cable/object of interest. (Chen at least in par. [0065, 0123], teaches Only those parts that are relevant to the current instruction that guidance is being provided might be graphically annotated. Other known or identified parts that are not currently relevant may not be annotated in the display… the rendering application creates a textual or graphical listing of Parts relevant to the current instruction, with additional data regarding their status. Status information could include whether the part has been located by the End User or the system, for example. The status information may be shown as text or as visual attributes, such as color, attached icon symbols, or highlighting. The rendering application produces a graphical overlay showing part listing and status.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement highlighting an object of interest, as disclosed by Chen, with Sugita in view of Thomas Just’s cable checking system. The combination provides an AR system that identifies and tracks the parts throughout a natural scene and visually cues the user to identify and locate parts (Chen [0003]).

Regarding claim 11, Sugita in view of Thomas Just teaches:
The computer-implemented method of claim 4, wherein the visual augmentation of the cable of interest includes highlighting the cable in the image of the another plurality of cables (Sugita at least in Figs. 2, teaches the displayed image on the AR system 1 having cables highlighted (visual augmentation) with a circle or a crossing on a marker of the cable.)
 Sugita in view of Shigeru is silent to teach wherein other cables in the image of the another plurality of cables remain unchanged in the image. (The missing limitation is a visually augmentation that is only on related identified parts/cable/object of interest.)
On the other hand, Chen teaches a visually augmentation that is only on related identified parts/cable/object of interest. (Chen at least in par. [0065, 0123], teaches Only those parts that are relevant to the current instruction that guidance is being provided might be graphically annotated. Other known or identified parts that are not currently relevant may not be annotated in the display… the rendering application creates a textual or graphical listing of Parts relevant to the current instruction, with additional data regarding their status. Status information could include whether the part has been located by the End User or the system, for example. The status information may be shown as text or as visual attributes, such as color, attached icon symbols, or highlighting. The rendering application produces a graphical overlay showing part listing and status.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement highlighting an object of interest, as disclosed by Chen, with Sugita in view of Thomas Just’s cable checking system. The combination provides an AR system that identifies and tracks the parts throughout a natural scene and visually cues the user to identify and locate parts (Chen [0003]).
Regarding claim 21, it recites similar limitations of claim 11 but in different form. The rationale of claim 11 rejection is applied to reject claim 21.

 

Claims 8-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Thomas Just as applied to claims 4, 12 above, and further in view of Ohno (US 20190294181).
Regarding claim 8, Sugita in view of Thomas Just teaches:
The computer-implemented method of claim 4.
Thomas Just at least in Fig. 2, Abstract and par. [0019], teaches using machine-readable markings, the cable data can be automatically read and identified with a scanner with a plurality of cable markers (16), which are arranged on the cable sheath (8) at specified distances from each other as viewed in the longitudinal direction of the cable (4). Shigeru at least in Fig. 4 and the technique in Sugita at least in pars. [0019, 0044, 0045], for identifying bar code marker at the first end of the cable is applied toward identifying a second end of the cable at second marker.
Sugita in view of Thomas Just is silent to teach iteratively detecting at least three more of the object markers at different locations along the cable of interest; and identifying the second end of the cable of interest based on detection of the object marker positioned closest to the second end of the cable of interest. (Examiner interprets three more of the object markers are in addition to the first end and second end markers. The missing limitations are iteratively detecting object markers at different locations along the path of interest and identifying the end of the path based on detecting the end marker.) 
On the other hand, Ohno teaches iteratively detecting object markers at different locations along the path of interest and identifying the end of the path based on detecting the end marker (Ohno at least in pars. [0053, 0153], teaches the markers may be set at every distance of approximately several tens of centimeters (cm) to several meters (m) along the traveling path of each vehicle 10. The markers may alternatively be set at every distance of approximately several tens of meters, i.e., longer than several meters… If the terminal device 20 is a tablet computer, the AGV 10 may receive the traveling path data R, which indicates a traveling path, from the tablet computer. The traveling path data R may include marker data indicating the positions of a plurality of markers. The “markers” indicate the positions (“passing points”) that are passed by the traveling AGV 10. The traveling path data R includes at least the position information of a start marker indicating a traveling start position and an end marker indicating a traveling end position. The traveling path data R may further include the position information of markers at one or more intermediate passing points. If the traveling path includes one or more intermediate passing points, the path which spans from the start marker to the end marker while sequentially passing through the passing points is defined as a traveling path. It implies the user physically moves along a direction between instances of the object marker until the end (final) marker of the path of interest.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement an additional tag/marker, as disclosed by Ono, with Sugita in view of Thomas Just’s cable AR system. The combination provides an AR system that iteratively identifies and tracks the markers to move along a cable path.

Regarding claim 9, Sugita in view of Thomas Just teaches:
The computer-implemented method of claim 8, wherein detecting the object markers along the cable of interest includes guiding a user to physically move between the object markers on the cable of interest via the augmented reality device. (Shigeru at least in Fig. 4 and the technique in Sugita at least in pars. [0019, 0044, 0045], for identifying information of the corresponding cable indicated by a first instance of bar code marker at the first end of the cable is applied toward identifying a second end of the cable at second/final instance of the marker… Ohno at least in pars. [0053, 0153], teaches the AGV 10 may receive the traveling path data R, which indicates a traveling path, from the tablet computer. The traveling path data R may include marker data indicating the positions of a plurality of markers. The “markers” indicate the positions (“passing points”) that are passed by the traveling AGV 10. The traveling path data R includes at least the position information of a start marker indicating a traveling start position and an end marker indicating a traveling end position. The traveling path data R may further include the position information of markers at one or more intermediate passing points. If the traveling path includes one or more intermediate passing points, the path which spans from the start marker to the end marker while sequentially passing through the passing points is defined as a traveling path.)

Regarding claims 16-18, it recites similar limitations of claims 8-9, but in different form. The rationale of claims 8 and 10 rejection is applied to reject claims 16 and 18 with additional limitations of a computer program product comprising computer readable storage medium having program instructions executable by a computer (Sugita in claim 8, a program stored in a computer readable non-temporary medium executable by a computer) and identify, by the computer, the second end of the cable of interest based on a final one of the object markers. ( Ohno at least in pars. [0053, 0153], teaches the AGV 10 may receive the traveling path data R, which indicates a traveling path, from the tablet computer. The traveling path data R may include marker data indicating the positions of a plurality of markers. The “markers” indicate the positions (“passing points”) that are passed by the traveling AGV 10. The traveling path data R includes at least the position information of a start marker indicating a traveling start position and an end marker indicating a traveling end position. The traveling path data R may further include the position information of markers at one or more intermediate passing points. If the traveling path includes one or more intermediate passing points, the path which spans from the start marker to the end (final) marker while sequentially passing through the passing points is defined as a traveling path.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619